Citation Nr: 1805898	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  12-30 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disability, to include nerve damage to the bilateral legs.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.D., Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to June 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for a back disability and denied service connection for chronic left leg pain, respectively. 

In April 2017, the Board dismissed the claim of entitlement to service connection for an acquired psychiatric disability other than PTSD and re-characterized the remaining issue on appeal as encompassing the issues on the title page. In addition, the Board remanded the issue for further development to include obtaining updated VA treatment records and scheduling the Veteran for a VA examination. 

In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran does not have a current back disability, to include nerve damage to the bilateral legs that is related to service.






CONCLUSION OF LAW

A back disability, to include nerve damage to the bilateral legs was not incurred in or aggravated by active military service, and may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA satisfied the duties to notify and assist in this appeal regarding entitlement to service connection for a back disability, to include nerve damage to the bilateral legs. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board remanded this appeal in April 2017, in order to obtain updated VA treatment records and schedule the Veteran for a VA examination. The Veteran was provided VA examinations in May 2017 and June 2017. The Veteran was furnished a Supplemental Statement of the Case in November 2017 and given the opportunity to respond. Thus, the Board notes that substantial compliance with the past remand instructions has been achieved. See Stegall, 11 Vet. App. 268.   In considering this appeal, the Board is cognizant that the Veteran's service treatment records are not available as they were destroyed, although the Veteran's service separation physical is of record.  The Board has considered its heightened due to consider the benefit of the rule doctrine in this record.

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in February 2017.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the Veteran has not raised any deficiency with the hearing and the Board does not otherwise find any prejudicial error. See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

II. Laws and Regulations

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C. §§ 1110, 1153; 38 C.F.R. § 3.303. Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service. 38 C.F.R. § 3.303(d). 

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service. This presumption, however, is rebuttable by affirmative evidence to the contrary. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

 The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Service Connection Analysis  

The Veteran contends that his persistent back and bilateral leg pain is related to service. See Board transcript at 3. Specifically, the Veteran testified that he jumped off of a crane, in order to help a fellow soldier, and landed on his back. Id at 5. The Veteran expressed that after the incident in service, the Veteran has had continuous leg pain. Id at 6.   

Initially, the Board finds that the Veteran has a current diagnosis of degenerative arthritis with spinal stenosis, bilateral leg neurogenic claudication due to spinal stenosis, bilateral lumbar radiculopathy, bilateral lower extremity polyneuropathy, and bilateral lateral femoral cutaneous nerve dysfunction. See May 2017 and June 2017 VA examinations.  
The Board also finds, for the purposes of this decision, that an in-service event has been sufficiently established by the Veteran's statements regarding an in-service back and leg injury, which occurred, according to the Veteran's various statements, sometime in the summer of 1954. 

Therefore, the dispositive issue is whether the Veteran's current back disability, to include nerve damage to the bilateral legs is related to the in-service injury he describes. 

The Veteran's medical treatment records include a December 2005 note, in which the Veteran reported experiencing back pain for 6 days. 

In a November 2006 treatment note, it was reported that the Veteran has a 3 month history of constant pain located in the bilateral legs. 

In a January 2007 treatment note, the physician reported that the Veteran's hip and leg pain symptoms were the basis of the Veteran's "complaint" which was first noticed in June 2006.  

The Veteran was afforded a VA examination for his back condition in May 2017. The examiner reviewed the Veteran's claims file and opined that the Veteran's back condition was less likely than not incurred in or caused by the claimed in service injury or event. 

The examiner noted that the Veteran has had no treatment as a machinist in which the Veteran can recall since service. The examiner reported that the Veteran has had a femur fracture, hip arthroplasties, and a right total knee arthroplasty since retiring as a machinist and that those conditions and surgeries are consistent with the Veteran's age and activity as a machinist. 

The examiner stated that it is at least as likely as not that the Veteran's back and leg pain are related to his work after service and age related degenerative changes, due to the fact that the Veteran has had no treatment for his legs or back until 40 years after the fall in service.  

The Veteran was afforded a VA examination for his peripheral nerve condition in June 2017. The examiner reviewed the claim's file and opined that the Veteran's lumbar radiculopathy is most likely due to the Veteran's lumbar degenerative joint disease with secondary spinal stenosis of the neural foramina and spondylolisthesis, which are less likely as not incurred in or related to any event or injury in service including the Veteran's reported fall. 

The examiner stated that the Veteran's separation exam noted a normal neurologic and spinal exam and that the Veteran reported a 3 month history when the Veteran was evaluated for his bilateral lower extremity pain attributed to spinal stenosis in November 2006. 

The examiner also opined that the Veteran's bilateral lower extremity polyneuropathy is less likely as not due to any event or injury in service. The examiner stated that the Veteran's medical records support a diagnosis of polyneuropathy in 2008, which was many years after service. The examiner stated that the weight of the medical literature does not support lumbar degenerative joint disease as causing lower extremity polyneuropathy, a condition which is commonly caused by diabetes, in which the Veteran has been diagnosed with as of 2009. 

In addition, the examiner opined that the Veteran's bilateral lateral femoral cutaneous nerve dysfunction is less likely as not due to the Veteran's injury in service. The examiner stated that, "per the medical literature, the risk factors for lateral femoral cutaneous nerve dysfunction include obesity, diabetes mellitus, and older age." The examiner noted that the Veteran has all three of those risk factors. 

The claim's file also contains a letter from Dr. B.C.R., dated March 2017. Dr. B.C.R. stated that the Veteran has been under the physician's care since May 2016. 

The physician expressed that the he has learned of the extent of the Veteran's chronic pain that started as a result of military service. Dr. B.R.C. reported that the nerve conduction studies done in 2008 demonstrate severe axonal neuropathy and that the Veteran will likely suffer with chronic pain as a result of these conditions for the remainder of his life. 

After review of all the lay and medical evidence in the claims file, the Board finds the weight of the evidence is against a finding that the Veteran's currently diagnosed back and bilateral leg conditions are otherwise causally or etiologically related to service.

Here, the May 2017 and June 2017 VA examinations and opinions were provided by VA medical professionals who possess the necessary education, training, and expertise to provide the requested opinions. The VA examinations and opinions indicated the Veteran's back and bilateral leg condition did not originate in service. 

The examiners rested their opinions on medical knowledge and experience.  Additionally, the VA opinions were shown to have been based on a review of the Veteran's record and accompanied by sufficient explanation.  Considering these VA opinion is full, the Board finds that the adequately address the medical and lay evidence of record and the examiners considered this full body of evidence, to include linking these disabilities to events and diseases (diabetes) that occurred after service.

While the Veteran is competent to report his symptoms, the Board finds that as a layperson he is not competent to opine as to the etiology of such disabilities, as there are multiple potential causes and in this case are removed in time from the claimed causal event or injury, given that the claimed injury occurred in 1954. See Jandreau, 489 F.3d at 1377 n. 4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."). 

In any event, to the extent that the Veteran is competent to provide such an opinion, the probative value of his opinion is slight because his reports of symptoms beginning in service and continuing since are significantly outweighed by the medical evidence of record as the earliest clinical indication of the presence of a chronic back disability to include bilateral leg nerve damage is revealed by a notation dated in December 2005.  In these records, as documented above, the reports of pain beginning were more recent in time, countering any current assertion of a continuity of symptomatology.

The Board finds the opinion of the trained health care professionals who conducted the May 2017 and June 2017 examinations to be of greater probative weight.
The Board also finds the probative value of Dr. B.C.R. statement to be slight as his statement merely reiterate s the Veteran's contentions and does not provide an adequate rationale to link to service. 

To the extent that the Veteran contends continuity of symptomatology, as noted above, the Board finds the contentions significantly outweighed by the medical evidence of record and documentation of the Veteran's reports of when the symptoms began. The earliest clinical indication of the presence of a chronic back disability to include bilateral leg nerve damage is revealed by a notation dated December 2005, in which the Veteran reported experiencing back pain for 6 days.  

As the Veteran's current back and bilateral leg condition were shown many years after discharge from service, service connection is not warranted based on chronicity and continuity.

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's current back disability, to include nerve damage to the bilateral legs is not related to his period of service. Accordingly, service connection for a back disability, to include nerve damage to the bilateral legs is not warranted on any basis. 

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).






ORDER

Entitlement to service connection for a back disability, to include nerve damage to the bilateral legs, is denied. 


____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


